Case 2:18-cr-20469-NGE-MKM ECF No. 33 filed 06/08/20                    PageID.407      Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN




 United States of America,

                                    Plaintiff,

 v.                                                     Case No. 2:18−cr−20469−NGE−MKM
                                                        Hon. Nancy G. Edmunds
 Brian Kischnick,
                                    Defendant(s),




                           NOTICE OF DETERMINATION OF MOTION
                                WITHOUT ORAL ARGUMENT

      The following motion(s) have been filed:

                 Sealed Motion − #32
    Pursuant to Eastern District of Michigan LR 7.1(f)(2), the motion(s) will be determined by
 District Judge Nancy G. Edmunds without oral argument.

        • RESPONSE DUE: June 12, 2020

      Courtesy copies are not required.

      Motion will be decided upon by the briefs unless otherwise ordered by the Court.




                                       Certificate of Service

    I hereby certify that this Notice was electronically filed, and the parties and/or counsel of
 record were served.

                                                 By: s/L. Bartlett
                                                     Case Manager

 Dated: June 8, 2020
